UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7422



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LUCIOUS WAYNE DAYE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-96-9-V, CA-01-120-2-5-V)


Submitted:   January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lucious Wayne Daye, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lucious Wayne Daye appeals the district court’s order dis-

missing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001)

as time-barred under the Antiterrorism and Effective Death Penalty

Act (AEDPA).   We have reviewed the record and the district court’s

opinion and find no reversible error.*   See United States v. Daye,

Nos. CR-96-9-V; CA-01-120-2-5-V (W.D.N.C. July 25, 2001).   Accord-

ingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       While Daye did not receive notice and an opportunity to
respond prior to dismissal as required by our recent decision in
Hill v. Braxton, No. 00-7408, 2002 WL 45893 (4th Cir. Jan. 14,
2002) (published), which issued subsequent to the district court’s
order, we find no harmful error as Daye’s challenges to the
applicability of the statutory limitations period fail as a matter
of law.


                                 2